On the 30th day of August, 1921, the plaintiff in error was convicted of the illegal transportation of intoxicating liquor, alleged to have occurred on June 17, 1921. By a verdict of a jury his punishment was fixed at confinement in the county jail for a period of 30 days and to pay a fine of $100. Plaintiff in error says the judgment of the trial court should be reversed: (1) Because the jurors were shown to be disqualified; and (2) because the verdict is not supported by sufficient evidence. The record, as we analyze it, does not support either of these claims. The judgment of the trial court is therefore affirmed.